Blandford, J.
Where to a suit on certain promissory notes a plea, was filed, alleging that the notes were given for the purchase money of land, and that the consideration had wholly failed because the vendor represented the land to be fertile, to have a spring on it and to be covered with hickory wood, all of which was false, was properly stricken on demurrer, there being no plea of damages in abatement of the purchase money, no offer to annul the contract and it not appearing that-the purchaser was deprived of the opportunity of inspecting the land for himself by the fraudulent acts or conduct of the vendor. Such things as the soil, timber or springs on land are open to inspection, and the purchaser is wilfully negligent i/ he fails to look and see for himself, and neither law nor equity will relieve him from his own want of diligence. Code, §§2835, sub sec. 4, 2652, §3126.
Judgment affirmed.